DETAILED ACTION
	This is the first action on the merits. Claims 1-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/01/2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following minor informalities:
In paragraph [0097], “emergence light” appears as if it should read “emergency light” or equivalent;
In paragraph [0098], “(S108)” appears to be misnumbered, where S108 refers to releasing the autonomous control function in paragraph [0097] and in fig. 5.
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following minor informality: in claim 20, “ignore an release input” appears as if it should read “ignore a release input” or equivalent.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2020/0180659 A1), in view of Otake (US 10,384,540 B2).

Regarding claim 1, Yu discloses an autonomous driving control apparatus (In fig. 5 and paragraph [0108], Yu discloses a computer system/server 12 adapted to implement an implementation mode of the present disclosure) comprising:
a processor (In fig. 5 and paragraphs [0108] and [0115], Yu discloses that the computer system/server 12 includes one or more processors (processing units) 16 to execute various functions and data processing by running programs to implement the method of the disclosure) configured to:

transmit a signal for disabling reactivation of the autonomous driving control (In paragraphs [0065-0066] Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario, prohibiting activation of the autonomous driving mode); and
a storage (In fig. 5 and paragraph [0108], Yu discloses that the computer system/server 12 includes a memory 28) configured to store a set of instructions to be executed by the processor and data for determination and performance by the processor (In paragraph [0115], Yu discloses that “the processor 16 executes various function applications and data processing by running programs stored in the memory 28”).
Yu does not explicitly disclose the processor configured to:
start a minimum risk maneuver when the control authority is not transferred to the user;
automatically flash an emergency light when the minimum risk maneuver is started, and
when the vehicle is not stopped, control the automatic flashing of the emergency light to not be released by the user.
However, Otake teaches a driving control apparatus (In fig. 1 and in column 4 lines 7 to 11, Otake teaches a driving support (driving assist) ECU 10) comprising:
a processor (In column 4 lines 12-21, Otake teaches that the ECU 10 includes a CPU, which the examiner understands must at least include a processor) configured to:

start a minimum risk maneuver when the control authority is not transferred to the user (In column 11 lines 39-46, Otake teaches that if the driver does not perform any of the driving operations until a predetermined time has been elapsed, the driving support unit 10 determines that the abnormal state is conclusive; in column 12 lines 21-26, Otake teaches that vehicle stop control (minimum risk maneuver) is performed when a conclusive abnormal state is determined, where the vehicle is controlled to forcibly stop while forbidding the AOR (acceleration pedal operation overriding)); and
a storage (In column 4 lines 12-21, Otake teaches that the ECU 10 includes a ROM (a non-volatile memory) and a RAM (storage)) configured to store a set of instructions to be executed by the processor and data for determination and performance by the processor (In column 4 lines 12-21, Otake teaches that “the CPU realizes various functions by executing instructions or programs or routines stored in the ROM”),
wherein the processor is further configured to:
automatically flash an emergency light when the minimum risk maneuver is started (In fig. 5 and in column 18 lines 4-52, Otake teaches that when the CPU determines that the non-driving-operation state is detected, the CPU sequentially executes the processes of steps 520 to 530, where in step 525 the CPU executes the vehicle stop control and in step 530 the CPU sends “a lighting command for lighting the stop lamp 72 and a blinking command for blinking the hazard lamp 71”), and
when the vehicle is not stopped, control the automatic flashing of the emergency light to not be released by the user (In column 12 lines 37-43, Otake teaches that at the time when the vehicle is 
Otake is considered to be analogous to the claimed invention in that they both pertain to controlling a vehicle to perform a stopping maneuver in the case in which safe operation of the vehicle cannot be performed, including blinking the hazard lights of the vehicle and preventing premature stopping of the blinking by the user. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement stopping the vehicle and engaging blinking of the hazard lights in a situation in which the driver does not take manual control and safe operation of the vehicle cannot otherwise be carried out as taught by Otake with the autonomous driving control apparatus of Yu, where doing so facilitates safe operation of the vehicle. For example, forcibly stopping the vehicle when manual operation of the vehicle is not executed by the driver assures that the vehicle does not continue operating when safe operation can no longer be performed. Additionally, blinking the hazard lights is advantageous in that alerts other traffic participants as suggested by Otake in column 18 lines 47-52, allowing them to react safely and appropriately to the behavior of the vehicle during the vehicle stop control.

Regarding claim 2, Yu further discloses wherein the processor is configured to determine whether the current driving condition is in the limit situation in which the autonomous driving control is not able to operate, based on road information or sensing information (In fig. 2 and paragraphs [0048-0055], Yu discloses at 201 obtaining information about a driving scenario of the autonomous vehicle 

Regarding claim 3, Yu further discloses wherein the processor is configured to release the autonomous driving control when the control authority is transferred to the user (In paragraph [0084-0085], Yu discloses that when reminding an occupant of the vehicle to switch to a manual driving mode, the occupant of the vehicle such as a driver decides whether to switch to the manual driving mode (release autonomous driving control and transfer control authority to the user)).
Otake further teaches wherein the processor is configured to release the driving control when the control authority is transferred to the user within a predetermined time after starting the minimum risk maneuver (In column 11 lines 29-46, Otake teaches that if the driver notices the alert and/or the deceleration of the vehicle and performs the driving operations before a predetermined time has elapsed, the driving support ECU 10 determines the abnormality state to return to a “normal state” and stops the alert for the driver and the deceleration of the vehicle (driving control)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Otake with the autonomous driving control apparatus, where providing a predetermined time for the driver to respond before forcibly stopping the vehicle prevents the stopping maneuver from being performed unnecessarily, and allows an abnormal state of the vehicle’s operation to be further verified.



Regarding claim 5, Otake further teaches wherein when the vehicle is stopped, the processor is configured to transmit an emergency light deactivation signal to turn off the emergency light when receiving a demand for turning off the emergency light from the user (In column 13 lines 53-60, Otake teaches that when the stop of the blinking of the hazard lamp 71 is required by operation of the stop request button 20 (demand for turning off the emergency light from the user) during the execution of stopped state maintaining control (when the vehicle is stopped), the driving support ECU 10 permits the stop of the blinking of the hazard lamp 71 if the acceleration pedal operation amount (AP) is smaller than a threshold value).

Regarding claim 6, Otake further teaches wherein when receiving a demand for turning off the emergency light from the user in a state where the vehicle is not stopped, the processor is configured to ignore an emergency light deactivation signal to turn off the emergency light, and continuously transmit an emergency light activation signal to flash the emergency light (In fig. 5 and in column 18 lines 4-52, Otake teaches that when the CPU determines that the non-driving-operation state is detected, the CPU sequentially executes the processes of steps 520 to 530, where in step 525 the CPU executes the vehicle 

	Regarding claim 7, Yu further discloses wherein the processor is configured to: transmit the signal for disabling reactivation of the autonomous driving control to at least one of an input device for inputting an autonomous driving control command, an output device for outputting an autonomous driving control state, or a device related to the autonomous driving control in the vehicle (In paragraph [0097], Yu discloses a determination unit 402 that compares the information about the driving scenario with the autonomous driving capability of the autonomous vehicle to find whether the information about the driving scenario includes content beyond a range of autonomous driving capability; in paragraph [0101], Yu discloses an executing unit 403 that, in response to determining according to the comparison result that the autonomous vehicle is adapted to employ the autonomous driving mode in the driving scenario (signal received from determination unit 402), prohibits activation of the autonomous driving mode).

	Regarding claim 8, Yu discloses a vehicle system comprising:
an autonomous driving control apparatus (In fig. 5 and paragraph [0108], Yu discloses a computer system/server 12 adapted to implement an implementation mode of the present disclosure) configured to:
demand a user of a vehicle to take a control authority of the vehicle when a current driving condition is in a limit situation during an autonomous driving control (In paragraphs [0084-0085], Yu 
transmit a signal for disabling reactivation of the autonomous driving control (In paragraphs [0065-0066] Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario, prohibiting activation of the autonomous driving mode).
Yu does not explicitly disclose a vehicle system comprising:
an emergency light flashing control device configured to control an emergency light to be turned on or off; and
an autonomous driving control apparatus configured to:
start a minimum risk maneuver when the control authority is not transferred to the user,
automatically flash an emergency light when the minimum risk maneuver is started, and
when the vehicle is not stopped, control automatic flashing of the emergency light to not be released by the user.
However, Otake teaches a vehicle system comprising:
an emergency light flashing control device configured to control an emergency light to be turned on or off (From column 7 line 57 to column 8 line 2, Otake teaches a hazard lamp 71 connected to and controlled via the meter ECU 70 depending on a command sent from the driving support ECU 10 and a hazard lamp switch 73 to also control operation of the hazard lamp 71 via the meter ECU 70); and
a driving control apparatus (In fig. 1 and in column 4 lines 7 to 11, Otake teaches a driving support (driving assist) ECU 10) configured to:

start a minimum risk maneuver when the control authority is not transferred to the user (In column 11 lines 39-46, Otake teaches that if the driver does not perform any of the driving operations until a predetermined time has been elapsed, the driving support unit 10 determines that the abnormal state is conclusive; in column 12 lines 21-26, Otake teaches that vehicle stop control (minimum risk maneuver) is performed when a conclusive abnormal state is determined, where the vehicle is controlled to forcibly stop while forbidding the AOR (acceleration pedal operation overriding)),
automatically flash an emergency light when the minimum risk maneuver is started (In fig. 5 and in column 18 lines 4-52, Otake teaches that when the CPU determines that the non-driving-operation state is detected, the CPU sequentially executes the processes of steps 520 to 530, where in step 525 the CPU executes the vehicle stop control and in step 530 the CPU sends “a lighting command for lighting the stop lamp 72 and a blinking command for blinking the hazard lamp 71”), and
when the vehicle is not stopped, control automatic flashing of the emergency light to not be released by the user (In column 12 lines 37-43, Otake teaches that at the time when the vehicle is forcibly stopped according to the vehicle stop control, the driving support ECU 10 forbids/prohibits stopping blinking of the hazard lamp 71; see also column 13 lines 53-60 where Otake teaches that when the stop of the blinking of the hazard lamp 71 is required by operation of the stop request button 20 during the execution of stopped state maintaining control, the driving support ECU 10 permits the stop of the blinking of the hazard lamp 71 if the acceleration pedal operation amount (AP) is smaller than a threshold value).


Regarding claim 9, Yu discloses the vehicle system further comprising:
an input device configured to receive from the user an activation command for an autonomous driving control (In paragraph [0095], Yu discloses the obtaining unit 401 may obtain information about a driving scenario of the autonomous vehicle when a request to activate an autonomous driving mode is received; the examiner understands that the apparatus must at least include or be in communication with an input device to receive an activation command for an autonomous driving control); and
an output device configured to output at least one of an activation or deactivation state of the autonomous driving control, a demand guidance to transfer the control authority, or a guidance message for reporting that the autonomous driving control cannot be reactivated (In paragraphs [0101] and [0105], Yu discloses an executing unit 403 configured to activate the autonomous driving mode, 
Otake further teaches the vehicle system further comprising:
an input device configured to receive from the user a control command to turn on or off the emergency light (From column 7 line 57 to column 8 line 2, Otake teaches a hazard lamp 71 connected to and controlled via the meter ECU 70 depending on a command sent from the driving support ECU 10 and a hazard lamp switch 73 to also control operation of the hazard lamp 71 via the meter ECU 70; see also column 13 lines 53-60 where Otake teaches that a stop request button 20 can be used as an input device to receive from the user a control command to turn off the emergency light during execution of stopped state maintaining control).

Regarding claim 10, Yu further discloses wherein the autonomous driving control apparatus is configured to transmit the signal for disabling reactivation of the autonomous driving control to at least one of the input device, the output device, or a device related to the autonomous driving control in the vehicle (In paragraph [0097], Yu discloses a determination unit 402 that compares the information about the driving scenario with the autonomous driving capability of the autonomous vehicle to find whether the information about the driving scenario includes content beyond a range of autonomous driving capability; in paragraph [0101], Yu discloses an executing unit 403 that, in response to determining according to the comparison result that the autonomous vehicle is adapted to employ the autonomous driving mode in the driving scenario (signal received from determination unit 402), prohibits activation of the autonomous driving mode).



Regarding claim 12, Yu further discloses wherein the autonomous driving control apparatus is configured to release the autonomous driving control when the control authority is transferred to the user (In paragraph [0084-0085], Yu discloses that when reminding an occupant of the vehicle to switch to a manual driving mode, the occupant of the vehicle such as a driver decides whether to switch to the manual driving mode (release autonomous driving control and transfer control authority to the user)).
	Otake further teaches wherein the autonomous driving control apparatus is configured to release the driving control when the control authority is transferred to the user within a predetermined time after starting the minimum risk maneuver (In column 11 lines 29-46, Otake teaches that if the driver notices the alert and/or the deceleration of the vehicle and performs the driving operations before a predetermined time has elapsed, the driving support ECU 10 determines the abnormality state to return to a “normal state” and stops the alert for the driver and the deceleration of the vehicle (driving control)).


Regarding claim 13, Otake further teaches wherein the autonomous driving control apparatus is configured to determine whether the vehicle is stopped when the control authority is not transferred to the user within a predetermined time after starting the minimum risk maneuver (In column 11 lines 39-46, Otake teaches that if the driver does not perform any of the driving operations until a predetermined time has been elapsed, the driving support unit 10 determines that the abnormal state is conclusive; from column 17 line 42 to column 18 line 3, Otake teaches that when the abnormal state is conclusive and the vehicle has not already been determined to have stopped, the CPU determines whether or not the vehicle speed SPD is larger than zero at step 510 (if the vehicle has stopped)).

Regarding claim 14, Otake further teaches wherein the autonomous driving control apparatus is configured to transmit an emergency light deactivation signal to turn off the emergency light when receiving a demand for turning off the emergency light from the user in a state where the vehicle is stopped (In column 13 lines 53-60, Otake teaches that when the stop of the blinking of the hazard lamp 71 is required by operation of the stop request button 20 (demand for turning off the emergency light from the user) during the execution of stopped state maintaining control (when the vehicle is stopped), the driving support ECU 10 permits the stop of the blinking of the hazard lamp 71 if the acceleration pedal operation amount (AP) is smaller than a threshold value), and


Regarding claim 15, Yu discloses an autonomous driving control method comprising:
determining, by a processor (In fig. 5 and paragraphs [0108] and [0115], Yu discloses that the computer system/server 12 includes one or more processors (processing units) 16 to execute various functions and data processing by running programs to implement the method of the disclosure), whether a current driving condition is in a limit situation in which an autonomous driving control is not able to continue during an autonomous driving control (In paragraphs [0084-0085], Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario (current driving condition of the vehicle is in a limit situation during an autonomous driving control), reminding an occupant of the vehicle to switch to the manual driving mode);
requesting, by the processor, a transfer of a control authority of a vehicle to a user of the vehicle when determining that the current driving condition is in the limit situation (In paragraphs [0084-0085], Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario (current driving condition of the vehicle is in a limit 
transmitting, by the processor, a signal for disabling reactivation of the autonomous driving control (In paragraphs [0065-0066] Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario, prohibiting activation of the autonomous driving mode).
Yu does not explicitly disclose starting, by the processor, a minimum risk maneuver when the control authority is not transferred to the user;
automatically flashing, by the processor, an emergency light; and
controlling, by the processor, the automatic flashing of the emergency light to not be released by the user when the vehicle is not stopped.
However, Otake teaches determining, by a processor (In column 4 lines 12-21, Otake teaches that the ECU 10 includes a CPU, which the examiner understands must at least include a processor), whether a current driving condition is in a limit situation in which driving control is not able to continue (In column 11 lines 4-17, Otake teaches performing an alerting for urging the driver to perform driving operations when an abnormal state of the driver continues for a predetermined time (current driving condition of the vehicle is in a limit situation));
requesting, by the processor, a transfer of a control authority of a vehicle to a user of the vehicle when determining that the current driving condition is in the limit situation (In column 11 lines 4-17, Otake teaches performing an alerting for urging the driver to perform driving operations when an abnormal state of the driver continues for a predetermined time (current driving condition of the vehicle is in a limit situation));
starting, by the processor, a minimum risk maneuver when the control authority is not transferred to the user (In column 11 lines 39-46, Otake teaches that if the driver does not perform any 
automatically flashing, by the processor, an emergency light (In fig. 5 and in column 18 lines 4-52, Otake teaches that when the CPU determines that the non-driving-operation state is detected, the CPU sequentially executes the processes of steps 520 to 530, where in step 525 the CPU executes the vehicle stop control and in step 530 the CPU sends “a lighting command for lighting the stop lamp 72 and a blinking command for blinking the hazard lamp 71”); and
controlling, by the processor, the automatic flashing of the emergency light to not be released by the user when the vehicle is not stopped (In column 12 lines 37-43, Otake teaches that at the time when the vehicle is forcibly stopped according to the vehicle stop control, the driving support ECU 10 forbids/prohibits stopping blinking of the hazard lamp 71; see also column 13 lines 53-60 where Otake teaches that when the stop of the blinking of the hazard lamp 71 is required by operation of the stop request button 20 during the execution of stopped state maintaining control, the driving support ECU 10 permits the stop of the blinking of the hazard lamp 71 if the acceleration pedal operation amount (AP) is smaller than a threshold value).
Otake is considered to be analogous to the claimed invention in that they both pertain to controlling a vehicle to perform a stopping maneuver in the case in which safe operation of the vehicle cannot be performed, including blinking the hazard lights of the vehicle and preventing premature stopping of the blinking by the user. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement stopping the vehicle and engaging blinking of the hazard lights in a situation in which the driver does not take manual control and safe 

Regarding claim 16, Yu further discloses wherein starting the minimum risk maneuver includes:
transmitting a signal for disabling reactivation of the autonomous driving control (In paragraphs [0065-0066] Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario, prohibiting activation of the autonomous driving mode; the examiner understands the autonomous driving mode to be prohibited when starting the minimum risk maneuver, where the autonomous driving mode as disclosed by Yu must be stopped to allow control of the vehicle via the minimum risk maneuver as taught by Otake).

Regarding claim 17, Yu discloses the autonomous driving control method further comprising:
releasing, by the processor, the autonomous driving control when the control authority is transferred to the user (In paragraph [0084-0085], Yu discloses that when reminding an occupant of the vehicle to switch to a manual driving mode, the occupant of the vehicle such as a driver decides whether to switch to the manual driving mode (release autonomous driving control and transfer control authority to the user)).
Otake further teaches releasing, by the processor, the driving control when the control authority is transferred to the user within a predetermined time after starting the minimum risk maneuver  (In 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Otake with the autonomous driving control method, where providing a predetermined time for the driver to respond before forcibly stopping the vehicle prevents the stopping maneuver from being performed unnecessarily, and allows an abnormal state of the vehicle’s operation to be further verified.

Regarding claim 18, Otake further teaches wherein controlling the automatic flashing of the emergency light to not be released includes:
transmitting an emergency light deactivation signal to turn off the emergency light when receiving a demand for turning off the emergency light from the user in a state where the vehicle is stopped (In column 13 lines 53-60, Otake teaches that when the stop of the blinking of the hazard lamp 71 is required by operation of the stop request button 20 (demand for turning off the emergency light from the user) during the execution of stopped state maintaining control (when the vehicle is stopped), the driving support ECU 10 permits the stop of the blinking of the hazard lamp 71 if the acceleration pedal operation amount (AP) is smaller than a threshold value).

Regarding claim 19, Otake further teaches wherein controlling the automatic flashing of the emergency light to not be released includes:
when receiving the demand for turning off the emergency light from the user in a state where the vehicle is not stopped, ignoring the demand for turning off and continuously transmitting an 

Regarding claim 20, Yu discloses an autonomous driving control apparatus (In fig. 5 and paragraph [0108], Yu discloses a computer system/server 12 adapted to implement an implementation mode of the present disclosure) comprising:
a processor (In fig. 5 and paragraphs [0108] and [0115], Yu discloses that the computer system/server 12 includes one or more processors (processing units) 16 to execute various functions and data processing by running programs to implement the method of the disclosure) configured to:
demand a transfer of a control authority of a vehicle to a user of the vehicle when determining that a current driving condition is in a limit situation during an autonomous driving control (In paragraphs [0084-0085], Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario (current driving condition of the vehicle is in a limit situation during an autonomous driving control), reminding an occupant of the vehicle to switch to the manual driving mode),
ignore a reactivation command of the autonomous driving control inputted from the user (In paragraphs [0065-0066] Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario, prohibiting activation of the autonomous driving mode); and

Yu does not explicitly disclose the processor configured to:
start a minimum risk maneuver when the control authority is not transferred to the user,
ignore a reactivation command of the autonomous driving control inputted from the user while performing the minimum risk maneuver,
automatically flash an emergency light when the minimum risk maneuver is started, and
when the vehicle is not stopped, ignore a release input from the user to stop the automatic flashing of the emergency light.
However, Otake teaches a driving control apparatus (In fig. 1 and in column 4 lines 7 to 11, Otake teaches a driving support (driving assist) ECU 10) comprising:
a processor (In column 4 lines 12-21, Otake teaches that the ECU 10 includes a CPU, which the examiner understands must at least include a processor) configured to:
demand a transfer of a control authority of a vehicle to a user of the vehicle when determining that a current driving condition is in a limit situation (In column 11 lines 4-17, Otake teaches performing an alerting for urging the driver to perform driving operations when an abnormal state of the driver continues for a predetermined time (current driving condition of the vehicle is in a limit situation)),
start a minimum risk maneuver when the control authority is not transferred to the user (In column 11 lines 39-46, Otake teaches that if the driver does not perform any of the driving operations until a predetermined time has been elapsed, the driving support unit 10 determines that the abnormal state is conclusive; in column 12 lines 21-26, Otake teaches that vehicle stop control (minimum risk 
ignore a reactivation command of the driving control inputted from the user while performing the minimum risk maneuver (In column 11 lines 47-65, Otake teaches that after the driving support ECU 10 determines that the abnormal state is conclusive, the driving support ECU 10 invalidates or ignores a driving state changing requirement or an acceleration requirement (for example, the examiner understands reactivation of autonomous control as disclosed by Yu to constitute a driving state changing requirement, where Yu additionally discloses prohibiting activation of the autonomous control as expressed above)); and
a storage (In column 4 lines 12-21, Otake teaches that the ECU 10 includes a ROM (a non-volatile memory) and a RAM (storage)) configured to store a set of instructions to be executed by the processor, and data for determination and performance by the processor (In column 4 lines 12-21, Otake teaches that “the CPU realizes various functions by executing instructions or programs or routines stored in the ROM”),
wherein the processor is further configured to:
automatically flash an emergency light when the minimum risk maneuver is started (In fig. 5 and in column 18 lines 4-52, Otake teaches that when the CPU determines that the non-driving-operation state is detected, the CPU sequentially executes the processes of steps 520 to 530, where in step 525 the CPU executes the vehicle stop control and in step 530 the CPU sends “a lighting command for lighting the stop lamp 72 and a blinking command for blinking the hazard lamp 71”), and
when the vehicle is not stopped, ignore a release input from the user to stop the automatic flashing of the emergency light (In column 12 lines 37-43, Otake teaches that at the time when the vehicle is forcibly stopped according to the vehicle stop control, the driving support ECU 10 forbids/prohibits stopping blinking of the hazard lamp 71; see also column 13 lines 53-60 where Otake 
Otake is considered to be analogous to the claimed invention in that they both pertain to controlling a vehicle to perform a stopping maneuver in the case in which safe operation of the vehicle cannot be performed, including blinking the hazard lights of the vehicle and preventing premature stopping of the blinking by the user. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement stopping the vehicle and engaging blinking of the hazard lights in a situation in which the driver does not take manual control and safe operation of the vehicle cannot otherwise be carried out as taught by Otake with the autonomous driving control apparatus of Yu, where doing so facilitates safe operation of the vehicle. For example, forcibly stopping the vehicle when manual operation of the vehicle is not executed by the driver assures that the vehicle does not continue operating when safe operation can no longer be performed. Additionally, blinking the hazard lights is advantageous in that alerts other traffic participants as suggested by Otake in column 18 lines 47-52, allowing them to react safely and appropriately to the behavior of the vehicle during the vehicle stop control.

Regarding claim 21, Yu further discloses wherein the processor is configured to: 
perform the reactivation command of the autonomous driving control when the reactivation command of the autonomous driving control is inputted from the user after the vehicle is restarted (In fig. 2 and paragraphs [0049-0050], Yu discloses that obtaining information about a driving scenario of the autonomous vehicle at 201 is performed when a request to activate an autonomous driving mode is received, where receiving a request to activate an autonomous driving mode may refer to receiving a 
Otake further teaches wherein the processor is configured to:
perform the reactivation command of the driving control when the vehicle is stopped after the minimum risk maneuver is started and the reactivation command of the driving control is inputted from the user after the vehicle is restarted (In column 13 lines 28-44, Otake teaches that when the termination/stop of the stopped state maintaining control is requested through the operation of the stop request button 20 during the execution of the stopped state maintaining control and if the acceleration pedal operation amount (AP) is smaller than a threshold value (vehicle is “restarted” (returns to starting operation state) after the vehicle is stopped after the minimum risk maneuver), the driving support ECU 10 permits driving control).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Otake with the autonomous driving control apparatus, where reactivating permission for driving control after concluding the minimum risk maneuver and stopping of the vehicle as taught by Otake with the activation of autonomous driving control as disclosed by Yu allows the vehicle to return to autonomous operation as soon as possible, if the driving scenario permits activation of the autonomous driving control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nakatsuka (US 10,202,121 B2) teaches an automatic stop controller that performs automatic stop control of a vehicle in response to the detection of an unable-to-drive state of the driver of the vehicle and providing a state indication that automatic stop control is in progress by, for example, flashing the hazard lights.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665